Citation Nr: 0811615	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  04-27 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD). 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1983 with an honorable discharge; from December 1983 
to October 1989 with an honorable discharge; and from October 
1989 to September 1990 with a discharge under other than 
honorable conditions.   

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a January 2004 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Cleveland, Ohio, 
(hereinafter RO).  The case was remanded by the Board for 
additional development in September 2006 and is now ready for 
appellate review. 


FINDINGS OF FACT

1.  The veteran was notified of an October 1997 rating 
decision addressing his claim for service connection for PTSD 
in that month; he did not appeal this decision and this 
decision is final. 

2.  The additional evidence received since the October 1997 
rating decision is either not new or does not raise a 
reasonable possibility of substantiating the claim for 
service connection for PTSD.      


CONCLUSIONS OF LAW

1.  The October 1997 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997).   

2.  Evidence submitted to reopen the claim for entitlement to 
service connection for PTSD is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to assist, letters dated in August 2003, September 2006, and 
April 2007 advised the claimant of the information necessary 
to substantiate the claim at issue.  He was also informed of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He was also told to provide any 
relevant evidence or information in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  He was provided with information regarding 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The August 2003 and September 2006 
letters in combination also were fully compliant with the 
notice requirements for claims to reopen set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

Although the September 2006 and April 2007 letters were not 
sent until after the initial adjudication of the claim, it 
was followed by readjudication and the issuance of a 
supplemental statement of the case in November 2007.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  The actions of the RO 
have served to provide the veteran with actual notice of the 
information needed to prevail in his claim, and the RO has 
not committed any notification error that has affected the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Therefore, the 
Board finds that there was no prejudicial error; notification 
errors did not affect the essential fairness of the 
adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  As such, the Board finds that the duty to notify has 
been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes service personnel records, VA treatment records, and 
the veteran's own statements he presented.  While the 
veteran's representative in April 2005 and August 2006 
presentations requested that the veteran before afforded a VA 
psychiatric examination to determine if he has PTSD as result 
of service, VA is not required to provide a medical 
examination when, as in the instant case pursuant to the 
adjudication below, new and material evidence has not been 
received to reopen a finally adjudicated claim.  38 C.F.R. 
§ 3.159(c)(4)(iii). 

With respect to the request of the veterans representative 
in March 2008 that the case again be remanded to obtain 
additional information from the United States Navy concerning 
the veteran's stressors and verification of stressors from 
the U. S. Army and Joint Services (JSRRC), the veteran failed 
to complete a questionnaire concerning his stressors mailed 
to him in conjunction with a September 2006 letter from the 
RO.  He also failed to respond to an April 2007 letter 
requesting information as to his alleged stressors.  The 
Board notes that the duty to assist is not a "one way 
street," and that when, as in the instant case, it is the 
veteran that has the "information that is essential in 
obtaining the putative evidence," the veteran cannot 
"passively wait" for the assistance of the VA.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the Board 
finds that the additional delay in the adjudication of the 
veteran's claim which would result from yet another remand 
for the development requested by the veteran's representative 
would not be justified.  There is otherwise no evidence that 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Thus, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Legal Criteria/Analysis
 
Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  
38 C.F.R. § 3.304(f).   Furthermore, if the veteran did not 
engage in combat with the enemy or if the claimed stressors 
are not related to combat, then the veteran's testimony alone 
is not sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  In the instant case, no decorations, medals, badges, 
or commendations confirming the veteran's participation in 
combat, or any other evidence of combat, are demonstrated.

An October 1995 rating decision to which the veteran was 
notified in that month  denied the veteran's claim for 
service connection for PTSD.  Within one year of notice of 
this decision, an October 1996 rating decision to which the 
veteran was notified on October 9, 1996, also denied the 
veteran's clam for service connection for PTSD.  Thereafter, 
a statement from the veteran received in May 1997 expressed a 
desire by him to pursue a claim for service connection for 
PTSD.  An October 10, 1997, rating decision to which the 
veteran was notified in that month found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for PTSD because the additional 
evidence, in part, did not show an in-service stressor.  
Whether or not the veteran was required to submit new and 
material evidence at that time, the veteran did not perfect 
an appeal with respect to the October 1997 decision.  As 
such, the October 1997 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991) 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997).  A statement construed as a petition to reopen the 
claim for service connection for PTSD was received in March 
2003.  

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

Evidence of record at the time of the October 1997 rating 
decision included the veteran's contention that he suffered 
from PTSD as a result of the explosion of the U.S.S. Iowa in 
1989.  He indicated that he was not actually aboard the 
U.S.S. Iowa when the explosion occurred, but that he had 
previously "scouted" the ship and, in an effort to gain 
experience to enhance his career, received permission to 
shoot the 16 inch guns aboard the U.S.S. Iowa.  After this 
experience, he was looking forward to additional service 
aboard the U.S.S. Iowa, but stated that he was told to stay 
behind before the ship pulled out.  When he later heard about 
the explosion on the U.S.S. Iowa that occurred in April 1989, 
he felt extremely guilty about "others dying" due to his 
own ambitions.  As a result, he stated that he developed 
symptoms of PTSD, and also began drinking.  

The stressors as reported by the veteran were not confirmed 
and his duty records did not demonstrate an assignment aboard 
the U.S.S. Iowa.  Also of note in this regard is that 
additional evidence of record at the time of the October 1997 
rating decision in the form of reports from an inpatient 
admission to a Naval Alcohol Rehabilitation Center from July 
1989 to September 1989 did not indicate that guilt over the 
U.S.S. Iowa tragedy played any role in this admission.  Also 
of record at the time of the October 1997 rating decision 
were VA clinical records dated in the 1990s reflecting  
multiple psychiatric diagnoses, to include PTSD. 

Examining the evidence submitted in an attempt to reopen the 
veteran's claim, the veteran has submitted stressor 
statements with respect to his guilt about the U.S.S. Iowa 
tragedy.  As these statements are in substance duplicative of 
similar stressor statements made prior to the October 1997 
rating decision, they do not represent "new" evidence.  No 
additional evidence has been submitted corroborating the 
veteran's stressors.  

Also submitted were reports from additional VA psychiatric 
treatment through 2004 that reflect multiple diagnoses, to 
include PTSD, and treatment in a VA PTSD program.  As noted, 
there were also some clinical records reflecting a diagnosis 
of PTSD at the time of the October 1997 rating decision.  
Thus, the additional records reflecting diagnoses of PTSD do 
not represent "new" evidence.  To the extent that any of 
this evidence may be considered to represent clinical 
findings that are "new," the evidence is nonetheless not 
"material," as it does not raise a reasonable possibility 
of substantiating the claim because it does not contain the 
evidence necessary for a grant of service connection for 
PTSD; namely, a confirmed diagnosis of PTSD following a 
psychiatric examination that is linked to an in-service 
stressor that has actually been verified to have occurred.  
38 C.F.R. § 3.304(f); Cohen, supra.  As such, none of the 
additional evidence is material, and the claim of entitlement 
to service connection for PTSD is not reopened.  

As new and material evidence to reopen the finally disallowed 
claim for service connection for PTSD has not been submitted, 
the benefit of the doubt doctrine is not applicable.  Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993). 



	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having not been received, the 
appeal to reopen the claim for service connection for PTSD is 
denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


